              Case 2:19-cv-00128-JCC Document 56 Filed 11/23/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   COLLEEN PARRIS,                                      CASE NO. C19-0128-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12   JACOBS ENGINEERING GROUP INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend deadlines
18   (Dkt. No. 55). Having thoroughly considered the motion and relevant record, and finding good
19   cause, the Court hereby GRANTS the motion and ORDERS:
20          1. The parties’ deadline to file motions to exclude expert testimony is extended to
21                December 23, 2020.
22          2. The parties may conduct the following, and only the following, limited discovery past
23                the current discovery cutoff: the 30(b)(6) deposition of Jay Hueter on December 11,
24                2020.
25          3. Plaintiff’s opposition to Defendant’s motion for summary judgment must be filed by
26                December 28, 2020. Defendant’s reply brief must be filed by January 4, 2021.


     MINUTE ORDER
     C19-0128-JCC
     PAGE - 1
            Case 2:19-cv-00128-JCC Document 56 Filed 11/23/20 Page 2 of 2




 1        4. The trial date and all other deadlines remain in place.

 2        DATED this 23rd day of November 2020.

 3                                                       William M. McCool
                                                         Clerk of Court
 4
                                                         s/Paula McNabb
 5
                                                         Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0128-JCC
     PAGE - 2
